IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-709

                                         No. COA21-684

                                   Filed 1 November 2022

     Jackson County, No. 15 CVS 511

     DEPARTMENT OF TRANSPORTATION, Plaintiff,

                 v.

     MOUNTAIN VILLAGES, LLC; and ENTEGRA BANK, Defendants.


           Appeal by Defendant Mountain Villages, LLC, from order entered 28 July 2021

     by Judge Jacqueline D. Grant in Jackson County Superior Court. Heard in the Court

     of Appeals 7 June 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Liliana R.
           Lopez, for Plaintiff-Appellee Department of Transportation.

           The Van Winkle Law Firm, by Jonathan H. Dunlap and Jackson Bebber, for
           Defendant-Appellant Mountain Villages, LLC.


           COLLINS, Judge.


¶1         Defendant Mountain Villages, LLC, appeals from the trial court’s order

     determining, inter alia, that Mountain Villages failed to meet its burden of

     establishing that it has acquired a prescriptive easement. We affirm.

                                    I.     Background

¶2         Plaintiff Department of Transportation (“DOT”) initiated a condemnation

     action on 14 August 2015 in Jackson County Superior Court against Defendants
                           DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                        2022-NCCOA-709

                                       Opinion of the Court



     Mountain Villages, LLC,1 and Entegra Bank2 by filing a complaint and Declaration

     of Taking and Notice of Deposit, seeking to acquire a portion of Defendants’ property

     (“subject property”). The subject property is commercial property comprised of retail

     businesses and several residential units. Directly across from the subject property

     was a vacant lot (the “Parking Island”), which was used by Defendants and

     Defendants’ customers for parking, and as a general parking area for carpooling by

     other people in the area. Lori Richards, owner and manager of Mountain Villages,

     believed that when she purchased the subject property, she also owned the Parking

     Island and had the right to have customers park on it. However, the Parking Island

     was actually owned by Samuel and Michelle Hopkins.

¶3         Entegra Bank filed its answer on 29 June 2016 and Mountain Villages filed its

     answer on 29 July 2016. Prior to initiating condemnation, DOT negotiated with

     Defendants to acquire the subject property and had the subject property appraised

     by M. Sean Ward.       Based on Ward’s determination of just compensation, DOT

     deposited the sum of $393,450 with the Jackson County Superior Court as its

     estimate of just compensation for the taking of the subject property, which included

     the Parking Island.



           1 Defendant Mountain Villages, LLC, was known as Kokopelli Village, LLC, when it
     purchased the subject property in 2003; Kokopelli Village, LLC, changed its name to
     Mountain Villages, LLC, sometime after 2010.
           2 Entegra Bank is not a party on appeal.
                           DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                           2022-NCCOA-709

                                          Opinion of the Court



¶4         In his appraisal, Ward noted that he valued the subject property “under the

     following extraordinary assumptions:”

                  The subject property has benefitted from the use of a
                  parking area that is owned by the adjacent property owner,
                  Mr. Hopkins . . . . As a result of the project, the adjacent
                  property utilized as a parking area will no longer be
                  available for use by the subject property owner. In this
                  instance, I have appraised the subject property under the
                  extraordinary assumption that the area utilized for
                  parking prior to the project was for use by the subject
                  owner under a prescriptive easement. Note that this
                  decision was made by the client’s legal advisor, and as a
                  result, I have utilized the extraordinary assumption that
                  the prescriptive easement is in place as of the date of this
                  appraisal.

     Ward further provided that “[i]f any of the noted extraordinary assumptions . . .

     proves to be false, I reserve the right to amend my value estimate(s) and the results

     of this report are null and void.”

¶5         On 11 May 2017, DOT filed a plat “of the land taken and such additional area

     as may be necessary to properly determine the damages,” pursuant to N.C. Gen. Stat.

     § 136-106(c).   On 25 October 2019, Defendants moved for leave to amend their

     answers to add counterclaims for inverse condemnation; the trial court allowed the

     amendments by order. In May 2021, Mountain Villages moved the trial court to “hear

     and determine any and all issues raised by the pleadings other than the issue of

     damages,” pursuant to N.C. Gen. Stat. § 136-108 (the “section 108 hearing”).

     Mountain Villages also moved the court to cause DOT “to amend its pleadings to
                          DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                            2022-NCCOA-709

                                        Opinion of the Court



     conform to the evidence, deposit with the Court the estimated amount of

     compensation for the additional, inverse, taking, [and] for the recovery of expenses[.]”

     The section 108 hearing took place on 30 June 2021.

¶6         After the hearing, the trial court entered an order on 28 July 2021 granting in

     part and denying in part Mountain Villages’ motion. The trial court concluded, in

     pertinent part, that Mountain Villages “has failed to meet its burden of establishing

     a prescriptive easement” and that a “jury shall determine the just compensation the

     Defendant is entitled to receive for the taking of a portion of their property by [DOT]

     as enumerated in the [DOT’s] Complaint and Declaration of Taking.”

                                      II.     Discussion

¶7         Mountain Villages argues that the trial court erred by determining that

     Mountain Villages did not have a prescriptive easement over the Parking Island, and

     thus was not entitled to compensation for its taking.

     A. Jurisdiction

¶8         The trial court’s order, which determines the title or area taken in this

     condemnation action, is an interlocutory order that affects a substantial right. See

     N.C. Dep’t of Transp. v. Stagecoach Vill., 360 N.C. 46, 48, 619 S.E.2d 495, 496 (2005)

     (“[I]nterlocutory orders concerning title or area taken must be immediately appealed

     as ‘vital preliminary issues’ involving substantial rights adversely affected.”

     (citations omitted)). Immediate appeal therefore lies to this Court, pursuant to N.C.
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                          2022-NCCOA-709

                                         Opinion of the Court



       Gen. Stat. §§ 1-277(a) and 7A-27(b)(3)(a) & (b).

       B. Standard of Review

¶9           Issues under the purview of N.C. Gen. Stat. § 136-108 are decided by a judge

       sitting without a jury. See N.C. Gen. Stat. § 136-108 (2015) (“After the filing of the

       plat, the judge . . . shall . . . hear and determine any and all issues raised by the

       pleadings other than the issue of damages[.]”). “[W]hen the trial court sits without a

       jury, the standard of review on appeal is whether there was competent evidence to

       support the trial court’s findings of fact and whether the conclusions of law were

       proper in light of such facts.” Anthony Marano Co. v. Jones, 165 N.C. App. 266,

       267-68, 598 S.E.2d 393, 395 (2004) (citation omitted). Unchallenged findings of fact

       are binding on appeal. Lab. Corp. of Am. Holdings v. Caccuro, 212 N.C. App. 564,

       567, 712 S.E.2d 696, 699 (2011). “The trial court’s conclusions of law are reviewed de

       novo, wherein this Court considers the matter anew and freely substitutes its own

       judgment for that of the lower tribunal.” Stikeleather Realty & Invs. Co. v. Broadway,

       241 N.C. App. 152, 160, 772 S.E.2d 107, 113 (2015) (quotation marks and citation

       omitted).

       C. Analysis

          1. Challenged Findings of Fact

¶ 10         Mountain Villages argues that findings of fact 15(e), 15(g), and 19 are

       unsupported by the evidence.
                           DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                         2022-NCCOA-709

                                        Opinion of the Court



             a. Finding 15(e)

¶ 11         Finding 15(e) states:

                   Mr. Day advised Ms. Richards of the fact that [Mountain
                   Villages] did not have any ownership interest, easement,
                   or legal rights in the Parking Island when he initially met
                   with her to discuss compensation for the area of [Mountain
                   Villages’] property that would be taken for the
                   highway/bridge project.

¶ 12         At trial, the following exchange took place between DOT’s counsel and Jacob

       Day, a right-of-way agent employed with DOT, upon Day’s direct examination:

                   [Counsel]: So you personally spoke with Ms. Richards?
                   [Day]: Yes, ma’am.
                   ....
                   [Day]: I was the agent for this claim.
                   [Counsel]: The agent, okay. And at any point did you tell
                   her that she did not own the parking island?
                   [Day]: Yes. On the initial contact, when I was explaining
                   the project and the impacts to the property, the issue was
                   brought up about the parking in the gravel island.
                   [Counsel]: Who brought that up; do you recall?
                   [Day]: I did. I brought it up. Because based off of our
                   research, when we get a set of plans, there was a severed
                   piece of property that was in between these roads that an
                   island was created. Well, our plans were unclear about
                   ownership, and we got our location and surveys unit to do
                   extensive deed research on that. And when they gave us
                   their results, it was the Hopkinses that owned the actual
                   property. And that had been in their family for years.
                   [Counsel]: So did your office do that deed research?
                   [Day]: No. The location survey’s office did that, provided
                   that. The Department of Transportation did that.
                     DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                   2022-NCCOA-709

                                  Opinion of the Court



             [Counsel]: But do you get the results of those deeds?
             [Day]: Yes.
             [Counsel]: Okay. And you’re stating that the result that
             you received from the location and survey unit is that Mr.
             Hopkins owned that parking island?
             [Day]: Correct.
             [Counsel]: And you told Ms. Richards this?
             [Day]: Yes, ma’am.
             [Counsel]: And what was her reaction?
             [Day]: She was surprised.       She thought that she had
             ownership of that.
             [Counsel]: To your knowledge, does it appear in her chain
             of title that she owns it?
             [Day]: Not to my knowledge, no. There was nothing that
             we found in writing that gave her rights to that.
             [Counsel]: Have you personally looked through those deeds
             and title work?
             [Day]: I have.
             [Counsel]: And is it your testimony that you never found in
             her chain of title that she owned that parking island?
             [Day]: To the best of my knowledge, we never found it. I
             never found it.
             [Counsel]: To the best of your knowledge, was there any
             indication that she perhaps owned an easement to that
             parking island?
             [Day]: I never found any legal rights to that.
             [Counsel]: And you indicate that you spoke with her in
             2014?
             [Day]: Correct.

Additionally, on re-direct, the following exchange took place:
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                          2022-NCCOA-709

                                         Opinion of the Court



                    [Counsel]: I’ve just got a couple quick questions for you.
                    And did you explain -- when you told Ms. Richards that she
                    didn’t, and I’m using quotes here, own the parking island,
                    did you explain the difference in fee simple ownership and
                    easements?
                    [Day]: I tried to convey that, but, yes, you are correct. We
                    explained that the Hopkinses owned the actual land that
                    she was using.
                    [Counsel]: When you say owned, you mean the fee
                    ownership, right?
                    [Day]: It was in their deed, yes.

¶ 13         This testimony is competent evidence to support the trial court’s finding of fact

       15(e) that Day told Richards that she did not have any ownership interest, easement,

       or legal rights in the Parking Island.

             b. Finding 15(g)

¶ 14         Finding 15(g) states:

                    When Mr. Day was a student at Western Carolina
                    University, he and other students also used the Parking
                    Island for parking. He was never told he couldn’t use the
                    Parking Island.

¶ 15         It is true that there is no record support for the non-material portion of the

       finding that Day “was a student at Western Carolina University.” However, Day did

       testify on direct examination that he used the Parking Island while he was a student

       in high school:

                    [Counsel]: Where are you from?
                    [Day]: I am from the Sylva area as well.
                           DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                          2022-NCCOA-709

                                         Opinion of the Court



                   [Counsel]: Okay.
                   [Day]: I lived in Sylva all my life just, basically, five miles
                   north of Cullowhee.
                   [Counsel]: Born and raised in Sylva?
                   [Day]: Born and raised.
                   [Counsel]: So are you familiar with this project or, I’m
                   sorry, with this property?
                   [Day]: Yes.
                   [Counsel]: And the surrounding area?
                   [Day]: Correct.
                   [Counsel]: And have you ever used that traffic island
                   parking island?
                   [Day]: I have, yes.
                   [Counsel]: Okay. How many times have you used it?
                   [Day]: Oh, a handful of times. It had been a while, but I
                   know growing up, in high school, we used to meet there and
                   carpool and fish. And I know family members have lived
                   in the area, live in Cullowhee, and we would carpool from
                   there and friends who have used that area to get out and
                   tube down the river.
                   ....
                   [Counsel]: Have you ever been told by anyone that you
                   can’t do that?
                   [Day]: I personally have not, no.

¶ 16         Day’s testimony supports the substance of finding 15(g) that Day used the

       Parking Island while in school, knew friends and family members who used the

       Parking Island to meet for carpooling, and was never told that he could not use the

       Parking Island.
                              DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                              2022-NCCOA-709

                                             Opinion of the Court



              c. Finding 19

¶ 17          Finding 19 states:

                     There is no evidence that any signs were ever placed on the
                     Parking Island indicating that parking was for the
                     customers of [Mountain Villages] or any other entity.

¶ 18          Mountain Villages argues that “everyone who testified at the hearing testified

       that Mountain Villages had signage on the Parking Island” and claims that this

       finding of fact is directly contradicted by Documentary Exhibit 118; Richards’

       testimony; and the testimony of Mr. Jeffrey Brown,3 a civil engineer who testified at

       trial about the parking conditions on the Parking Island.

¶ 19          Documentary Exhibit 118 is a photograph of a truck parked in the Parking

       Island next to a sign for Suds Your Duds Laundromat. The sign indicates the name

       of the laundromat and its services, and it has an arrow on top pointing across Old

       Cullowhee Road in the direction of the laundromat. The sign contains no language

       about parking.

¶ 20          Richards testified that there were signs around the Parking Island “to point to

       where the building was, as people came around the corner, so they could see that we

       were there. So kind of advertising.” Richards acknowledged that there was “signage”

       around the Parking Island but did not testify that the signage contained any parking



              3 The parties stipulated to Brown’s expertise in civil engineering and his admission as an
       expert witness.
                           DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                         2022-NCCOA-709

                                        Opinion of the Court



       information. When asked on cross examination if there was “signage on the Parking

       Island saying that it was for customers only at any point,” Richards responded, “I

       don’t remember” and “We may have. I just can’t remember clearly if we did.”

¶ 21         Brown testified that, upon examining the Parking Island prior to construction,

       there was “ample parking” directly across from the laundromat and music store.

       Brown further testified that he saw one sign posted on the Parking Island; upon being

       shown Documentary Exhibit 118, Brown explained that the photo exhibit showed “an

       advertisement for the laundromat. It’s their sign.” Brown further explained that

       “[t]here is an arrow leader pointing from the parking area to the laundromat on the

       top [of the sign], and then it says Suds your Duds Laundromat[.]” Brown testified

       that he did not see any other signs for any other business on the Parking Island.

¶ 22         The Documentary Exhibit 118, Richards’ testimony, and Brown’s testimony

       show that the signs did not contain parking information and support finding 19 that

       there is no evidence that signs were ever placed indicating that parking was for

       customers of Mountain Villages’ business.

¶ 23         This competent record evidence supports the challenged findings of fact 15(e),

       15(g), and 19, and those findings are thus binding on appeal. See Jones, 165 N.C.

       App. at 267-68, 598 S.E.2d at 395. Moreover, as Mountain Villages did not challenge

       any of the remaining findings of fact, the trial court’s remaining findings are also

       binding on appeal. See Lab. Corp. of Am. Holdings, 212 N.C. App. at 567, 712 S.E.2d
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                          2022-NCCOA-709

                                         Opinion of the Court



       at 699.

          2. Additional Evidence

¶ 24         Mountain Villages argues that the trial court erred by failing to consider the

       following evidence: the estimated sum of just compensation; the affidavit of Mr. Troy

       Burns, a prior owner of the subject property, which was presented in an effort to tack

       his alleged period of adverse possession of the Parking Island to Mountain Villages’

       alleged period for the required prescriptive period of 20 years; and certain testimony

       and exhibits regarding ownership of the Parking Island and enforcement of the

       parking spaces on the Parking Island.

             a. Estimated Sum of Just Compensation

¶ 25         Mountain Villages argues that the trial court erred by failing to consider the

       sum of money deposited by DOT upon its initiation of the condemnation action as

       that sum speaks directly to the issue of title and interests taken by DOT. This

       argument lacks merit.

¶ 26         When condemnation of land becomes necessary, the DOT shall institute a civil

       action by filing a complaint and a declaration of taking. N.C. Gen. Stat. § 136-103(a)

       (2015). The complaint shall contain “[a] prayer that there be a determination of just

       compensation in accordance with the provisions of this Article.” Id. § 136-103(c)(6)

       (2015). Attached to the declaration shall be “[a] statement of the sum of money

       estimated by said [DOT] to be just compensation for said taking.” Id. § 136-103(b)(5)
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                           2022-NCCOA-709

                                          Opinion of the Court



       (2015).   “The filing of said complaint and said declaration of taking shall be

       accompanied by the deposit of the sum of money estimated by said [DOT] to be just

       compensation for said taking[.]” Id. § 136-103(d) (2015). “In the event the amount of

       the final judgment is less than the amount deposited . . . , [DOT] shall be entitled to

       recover the excess of the amount of the deposit over the amount of the final judgment

       and court costs incident thereto[.]” N.C. Gen. Stat. § 136-121 (2015).

¶ 27         DOT’s initial deposit was an estimated sum for just compensation. DOT is not

       bound by its estimate; DOT asks for a determination of just compensation in

       accordance with the statute and is entitled to recover any excess of the amount of the

       deposit over the amount of the final judgment. As the deposited sum is not relevant

       to the issue of title and interests taken by DOT, the trial court did not err by failing

       to consider the sum as evidence of Mountain Villages’ interest in the Parking Island.

             b. Burns’ Affidavit

¶ 28         Mountain Villages argues that the trial court erred by failing to consider the

       affidavit of Burns, a prior owner of the subject property.

¶ 29         “Our Court reviews the trial court’s ruling on the admissibility of affidavits for

       an abuse of discretion.” Supplee v. Miller-Motte Bus. Coll., Inc., 239 N.C. App. 208,

       225, 768 S.E.2d 582, 595 (2015) (quotation marks and citation omitted).

       Furthermore, the “appellant must show not only that the trial court abused its

       discretion in striking an affidavit, but also that prejudice resulted from that error.”
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                          2022-NCCOA-709

                                         Opinion of the Court



       Id. at 226, 768 S.E.2d at 596 (quotation marks and citation omitted).

¶ 30         Burns’ affidavit was presented in an effort to tack his alleged period of adverse

       possession of the Parking Island to Mountain Villages’ alleged period of adverse

       possession for the required prescriptive period of 20 years.

¶ 31         The trial court found as follows:

                    [Mountain Villages] presented the affidavit of Troy Burns
                    during the hearing in an effort to establish privity with the
                    prior owner of the subject property so [Mountain Villages]
                    could tack successive adverse possession of the Parking
                    Island in the aggregate for the prescriptive period of
                    twenty years. However, the affidavit of Mr. Burns was
                    executed one day prior to the hearing. There is no evidence
                    that [DOT] was provided notice of [Mountain Villages’]
                    intention to use the affidavit or the particulars of the
                    affidavit, sufficiently in advance of the hearing so as to
                    provide the [DOT] with a fair opportunity to prepare to
                    meet the statement.

¶ 32         Here, the trial court apparently excluded Burns’ affidavit because it was

       executed only one day prior to the section 108 hearing, DOT was not given notice of

       the intention to use Burns’ affidavit, and DOT did not have a fair opportunity to

       prepare to meet the statement. Despite moving for the section 108 hearing in May

       2021, Defendant presented Burns’ affidavit for the first time during the hearing.

       Defendant claims that it was unaware DOT was going to contest the prescriptive

       easement. However, the purpose of the section 108 hearing is to “hear and determine

       any and all issues raised by the pleadings other than the issue of damages,” N.C. Gen.
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                           2022-NCCOA-709

                                          Opinion of the Court



       Stat. § 136-108 (emphasis added), and the issue of whether Defendant had acquired

       a prescriptive easement to the Parking Island was raised in DOT’s pleadings.

¶ 33         We cannot say that the trial court’s exclusion of Burns’ affidavit was an abuse

       of discretion. Supplee, 239 N.C. App. at 225, 768 S.E.2d at 595. Moreover, even if

       the trial court had abused its discretion in excluding Burns’ affidavit, Defendant has

       failed to show any resulting prejudice. Burns’ affidavit does not show that he owned

       the Parking Island for a length of time over 20 years or that Burns’ use of the Parking

       Island was anything but permissive. See id. at 227, 768 S.E.2d at 597 (concluding

       that “even assuming arguendo that the trial court abused its discretion . . . , [the

       plaintiff] has failed to show any resulting prejudice”).

             c. Other Evidence

¶ 34         Further, while Mountain Villages has provided examples of evidence that it

       believes should have been included in the trial court’s order, and argues that the trial

       court erred in failing to consider such evidence, we note that the trial court is not

       required to recite all of the evidentiary facts before it. See Tolbert v. Hiatt, 95 N.C.

       App. 380, 385, 382 S.E.2d 453, 456 (1989). “The mere introduction of evidence does

       not entitle the proponent to a finding thereon, since the [trial court] must pass on its

       weight and credibility[.]” See Long v. Long, 71 N.C. App. 405, 407, 322 S.E.2d 427,

       430 (1984) (citation omitted); see also N.C. Gen. Stat. § 1A-1, Rule 52 (2015).

¶ 35         Here, after making relevant findings as to ownership and use, the trial court
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                           2022-NCCOA-709

                                          Opinion of the Court



       concluded that Mountain Villages “failed to present sufficient evidence establishing

       that its use of the Parking Island was not permissive” and that the evidence was

       insufficient to establish either that Mountain Villages sought permission to use the

       Parking Island or that Hopkins ever objected to Mountain Villages’ use of the Parking

       Island. As the trial court made sufficient findings of fact to resolve the ultimate issue

       of whether Mountain Villages met its burden of establishing that it acquired a

       prescriptive easement, it did not need to restate all of the evidence presented.

       Tolbert, 95 N.C. App. at 385, 382 S.E.2d at 456.

          3. Challenged Conclusions of Law

¶ 36         Mountain Villages next argues that the findings of fact do not support

       conclusions of law 5 and 7. The challenged conclusions state:

                    5. [Mountain Villages] has failed to present sufficient
                    evidence establishing that its use of the Parking Island was
                    not permissive. “Mere permissive use of a way over
                    another’s land cannot ripen into an easement by
                    prescription no matter how long it continues.” Yadkin
                    Valley Land Co. v. Baker, 141 N.C. App. 636, 638, 539
                    S.E.2d 685, 688 (2000) (citing Dickinson v. Pake, 284 N.C.
                    576, 581, 201 S.E.2d 897, 900 (1974)). “Furthermore, any
                    such use is presumed to be permissive unless that
                    presumption is rebutted by evidence to the contrary.” Id.
                    ....
                    7. [Mountain Villages] failed to present sufficient evidence
                    that it made repairs or improvements on the Parking
                    Island of such a nature as to put the owner of the Parking
                    Island on notice that [Mountain Villages’] use of the
                    Parking Island was being made under claim of right. In
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                           2022-NCCOA-709

                                          Opinion of the Court



                    order to establish a hostile use or that use is being made
                    under claim of right, there must be “notice to the true
                    owner of the existence of the alleged easement.” Id. [at 640,
                    539 S.E.2d at 688.]

       Essentially, Mountain Villages argues that the trial court’s findings of fact do not

       support conclusions that Mountain Villages failed to present sufficient evidence that

       its use of the Parking Island was not permissive and was being made under a claim

       of right.

¶ 37          To establish an easement by prescription, a claimant must prove that “(1) the

       use is adverse, hostile or under claim of right; (2) the use has been open and notorious

       such that the true owner had notice of the claim; (3) the use has been continuous and

       uninterrupted for at least twenty years; and (4) there is substantial identity of the

       easement claimed through the prescriptive period.” Yadkin Valley Land Co., L.L.C.

       v. Baker, 141 N.C. App. 636, 639, 539 S.E.2d 685, 688 (2000) (citation omitted).

       “Prescriptive easements are not favored in the law, and the burden is therefore on

       the claiming party to prove every essential element thereof.” Id. (citation omitted).

       “The law presumes that the use of a way over another’s land is permissive or with the

       owner’s consent unless the contrary appears.” Dickinson v. Pake, 284 N.C. 576, 580,

       201 S.E.2d 897, 900 (1974) (citations omitted). “A mere permissive use of a way over

       another’s land, however long it may be continued, can never ripen into an easement

       by prescription.” Id. at 581, 201 S.E.2d at 900 (citation omitted).
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                           2022-NCCOA-709

                                          Opinion of the Court



¶ 38         Here, the following findings of fact support the conclusion that Mountain

       Villages failed to prove that its use of the Parking Island was anything other than

       permissive:

                     7. The subject property is described in Exhibit B as “being
                     that tract of land described in a deed dated February 3,
                     2003 to Kokopelli Village, LLC (n/k/a Mountain Villages,
                     LLC) and recorded February 7, 2003 in Book 1178, Page
                     243, Jackson County Registry. . . . Also being that land
                     identified as Tax PIN No. 7559-35-9606 as is shown in the
                     Jackson County Tax Office”
                     8. The description of the “area taken” in Exhibit B and the
                     “Court Map” of the subject property, generated pursuant to
                     N.C. Gen. Stat. § 136-106, compiled on November 9, 2015,
                     and filed with the Jackson County Clerk of Court on May
                     11, 2017, do[es] not include a description or any
                     calculations for what the parties call a “Parking Island” or
                     “Traffic Island”, formed by the intersection of Aztec Drive,
                     Old Cullowhee Road, and a short connecting road.
                     9. The “Parking Island” or “Traffic Island” (hereinafter
                     “Parking Island”) was owned by Samuel R. Hopkins.
                     10. Plaintiff DOT acquired a right of way to the “Parking
                     Island” from Samuel Hopkins via a “Deed for Highway
                     Right of Way”, recorded in the Jackson County Register of
                     Deeds on May 26, 2015, Book 2079, Pages 624-627.
                     11. The DOT Right of Way Unit Review Certification,
                     dated December 5, 2014, contains the following language
                     in     the     section     entitled       “Extraordinary
                     Assumptions/Limiting Conditions”:
                           “The subject property has benefitted from the use of a
                           parking area that is owned by the adjacent property
                           owner, Mr. Hopkins, and is identified as a portion of
                           Jackson County PIN 7559-45-0855. As a result of the
                           project, the adjacent property utilized as a parking
                           area will no longer be available for use by the subject
       DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                      2022-NCCOA-709

                     Opinion of the Court



      property owner. In this instance, I have appraised
      the subject property under the extraordinary
      assumption that the area utilized for parking prior
      to the project was for use by the subject owner under
      a prescriptive easement. Note that this decision was
      made by the client’s legal advisor, and as a result, I
      have utilized the extraordinary assumption that the
      prescriptive easement is in place as of the date of this
      appraisal.”
      “A portion of the subject’s parking area is a gravel
      area that is un-marked, which makes a calculation
      of actual parking spaces difficult to determine. In
      this instance, the subject property has been appraised
      under the extraordinary assumption that the subject
      had access to a minimum of 18 parking spaces, for
      commercial use only, prior to the proposed project.
      After the project, I have estimated that the subject
      will have access to approximately 7 commercial
      parking spaces.”
12. The DOT Right of Way Unit Review Certification,
dated October 4, 2017, contains the following language:
      “A Key extraordinary assumption is applicable. An
      ‘island’ formed by the intersection of Aztec Drive and
      Old Cullowhee Road, and a short connecting road,
      has been used by the owners of the subject property
      for many years as a parking lot. Deed information
      indicates that this property is actually owned by
      [Samuel Hopkins] . . . . However, the NC Attorney’s
      General office has determined that a prescriptive
      easement exists, entitling the owner of the subject to
      use of this area. Thus, the analysis is based on the
      extraordinary assumption that the owner of the
      subject property has the right to use this off-site area
      for parking before acquisition of the right-of-way,
      and that this area will be eliminated after
      right-of-way acquisition and construction of the
      proposed road/bridge project.”
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                          2022-NCCOA-709

                                         Opinion of the Court



                    ....
                    16. No deeds or recorded easements were introduced as
                    evidence showing a conveyance to [Mountain Villages] of
                    any interest in the Parking Island.
                    17. There is no evidence that permission was ever sought
                    by [Mountain Villages] to use the Parking Island or that
                    Mr. Hopkins ever consented to or objected to [Mountain
                    Villages’] use of the Parking Island.
                    18. There is no evidence that any signs were ever placed
                    on the Parking Island restricting parking to certain guests
                    or customers.
                    ....
                    20. Over the years, the public has used the Parking Island
                    for parking and general uses not limited to the businesses
                    operated on the subject property.
                    21. [Mountain Villages] presented the affidavit of Troy
                    Burns during the hearing in an effort to establish privity
                    with the prior owner of the subject property so [Mountain
                    Villages] could tack successive adverse possession of the
                    Parking Island in the aggregate for the prescriptive period
                    of twenty years. However, the affidavit of Mr. Burns was
                    executed one day prior to the hearing. There is no evidence
                    that [DOT] was provided notice of [Mountain Villages’]
                    intention to use the affidavit or the particulars of the
                    affidavit, sufficiently in advance of the hearing so as to
                    provide the [DOT] with a fair opportunity to prepare to
                    meet the statement.

¶ 39         These findings show that, at a minimum, Mountain Villages failed to establish

       that its use of the Parking Island has been “adverse, hostile or under claim of right”;

       that Mountain Villages’ use of the Parking Island has “been open and notorious such

       that the true owner had notice of the claim”; or that Mountain Villages’ use of the

       Parking Island “has been continuous and uninterrupted for at least twenty years[.]”
                             DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                           2022-NCCOA-709

                                          Opinion of the Court



       Yadkin, 141 N.C. App. at 639, 539 S.E.2d at 688. Accordingly, the findings of fact

       support the trial court’s conclusions of law 5 and 7, as well as the trial court’s

       unchallenged conclusion of law 8, which concluded that Mountain Villages “has failed

       to meet its burden of establishing it has acquired a prescriptive easement.”

       D. Judicial Estoppel

¶ 40         Mountain Villages argues that DOT should be judicially estopped from

       claiming that Mountain Villages does not have a prescriptive easement over the

       Parking Island.     Mountain Villages asserts that DOT’s pleadings contained a

       statement of just compensation, including compensation for the prescriptive

       easement, and that the pleadings are inconsistent with DOT’s representation at the

       hearing that Mountain Villages did not own the easement.

¶ 41         Judicial estoppel is an equitable, gap-filling doctrine that “‘seeks to protect

       courts, not litigants, from individuals who would play fast and loose with the judicial

       system,’ and [it] is an inherently flexible and discretionary doctrine.” Beroth Oil

       Company v. N.C. Dep’t of Transp., 256 N.C. App. 401, 417, 808 S.E.2d 488, 501 (2017)

       (quoting Whitacre P’ship v. Biosignia, Inc., 358 N.C. 1, 26, 591 S.E.2d 870, 887

       (2004)). Because “judicial estoppel protects the courts . . . , a court, even an appellate

       court, may raise judicial estoppel on its own motion.” Old Republic Nat’l Title Ins.

       Co. v. Hartford Fire Ins. Co., 369 N.C. 500, 506-07, 797 S.E.2d 264, 269 (2017)

       (quotation marks, brackets, and citations omitted).
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                           2022-NCCOA-709

                                          Opinion of the Court



¶ 42         Our Supreme Court has enumerated three factors “that typically inform the

       decision whether to apply the doctrine” of judicial estoppel in a particular case:

                    First, a party’s subsequent position must be clearly
                    inconsistent with its earlier position. Second, courts
                    regularly inquire whether the party has succeeded in
                    persuading a court to accept that party’s earlier position,
                    so that judicial acceptance of an inconsistent position in a
                    later proceeding might pose a threat to judicial integrity by
                    leading to inconsistent court determinations or the
                    perception that either the first or second court was misled.
                    Third, courts consider whether the party seeking to assert
                    an inconsistent position would derive an unfair advantage
                    or impose an unfair detriment on the opposing party if not
                    estopped.

       Whitacre P’ship v. Biosignia, Inc., 358 N.C. 1, 28-29, 591 S.E.2d 870, 888-89

       (quotation marks and citations omitted). Our appellate courts have noted that only

       the first factor is essential. See Causey v. Cannon Surety, LLC, 269 N.C. App. 134,

       142, 837 S.E.2d 414, 419 (citing Whitacre, 358 N.C. at 29 n.7, 591 S.E.2d at 888 n.7).

¶ 43         First, as explained above in Section C(2)(a), DOT’s estimated sum of just

       compensation is not relevant to the issue of title and interests taken by DOT. DOT’s

       pleadings, which contained the estimated sum of just compensation for the subject

       property and included the prescriptive easement in the estimate under an

       extraordinary assumption, were not inconsistent with its position at the section 108

       hearing that Mountain Villages did not have a prescriptive easement over the

       Parking Island.
                            DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                                              2022-NCCOA-709

                                          Opinion of the Court



¶ 44         The doctrine of judicial estoppel is further inapplicable in this case because

       DOT did not take any other subsequent position on a factual issue that was clearly

       inconsistent with its earlier position. See Whitacre, 358 N.C. at 29, 591 S.E.2d at 889.

       The record and exhibit evidence show that DOT’s position has been that, from the

       time of initiation of the condemnation action, the Parking Island was not owned by

       Mountain Villages but was instead owned by the Hopkins. In its pleadings, DOT filed

       a plan sheet that shows the parcels of land around and including the Parking Island.

       The Hopkins are the owners of parcel 6, and the DOT’s plan sheet shows that parcel

       6 includes the Parking Island. DOT also filed a plat with the trial court, as required

       by N.C. Gen. Stat. § 136-106(c), which shows Mountain Villages’ property boundaries

       and outlines the bounds of the areas taken by DOT. The plat does not show the

       Parking Island as part of Mountain Villages’ property and does not indicate that

       Mountain Villages had any ownership interest in the Parking Island.

                                       III.     Conclusion

¶ 45         As there is competent evidence to support the trial court’s findings of fact, and

       the findings of fact support the conclusions of law, the trial court did not err in

       determining that Mountain Villages has failed to meet its burden of establishing that

       it has acquired a prescriptive easement over the Parking Island. The trial court’s

       order is affirmed.

             AFFIRMED.
           DEP’T OF TRANSP. V. MOUNTAIN VILLS., LLC

                        2022-NCCOA-709

                       Opinion of the Court



Judges ARROWOOD and GORE concur.